Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofMarch 8, 2008 REVENUE Gross Income $ 211,573,405 Less Cost of Goods Sold 102,641,374 Ingredients, Packaging & Outside Purchasing $ 56,285,284 Direct & Indirect Labor 35,251,350 Overhead & Production Administration 11,104,740 Gross Profit 108,932,031 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 49,452,715 Advertising and Marketing 229,332 (i) Insurance (Property, Casualty, & Medical) 9,866,928 Payroll Taxes 4,170,793 Lease and Rent 2,963,505 Telephone and Utilities 1,667,991 Corporate Expense (Including Salaries) 817,386 (ii) Other Expenses 31,347,608 (iii) Total Operating Expenses 100,516,258 EBITDA 8,415,773 Restructuring & Reorganization Charges 9,660,217 (iv) Depreciation and Amortization 5,016,487 Abandonment 1,614,217 Property & Equipment Impairment 423,210 Other( Income)/Expense (84,004 ) Gain/Loss Sale of Prop - Interest Expense 3,096,651 Operating Income (Loss) (11,311,005 ) Income Tax Expense (Benefit) 968,604 Net Income (Loss) $ (12,279,609 ) CURRENT ASSETS Accounts Receivable at end of period $ 135,138,176 Increase (Decrease) in Accounts Receivable for period 1,457,375 Inventory at end of period 57,556,349 Increase (Decrease) in Inventory for period 3,809,110 Cash at end of period 22,951,905 Increase (Decrease) in Cash for period (9,284,692 ) Restricted Cash 21,968,348 (v) Increase (Decrease) in Restricted Cash for period 1,046,619 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise (2,027,801 ) Increase (Decrease) LiabilitiesSubject to Compromise 3,775,694 Taxes payable: Federal Payroll Taxes $ 4,734,925 State/Local Payroll Taxes 5,436,345 State Sales Taxes 721,304 Real Estate and Personal Property Taxes 6,464,276 Other (see attached supplemental schedule) 3,941,533 Total Taxes Payable 21,298,383 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended March 8, 2008 Description Amount Use Tax $ 545,142 Accr. Franchise Tax 1,812,051 Other Taxes 1,584,340 Total Other Taxes Payable $ 3,941,533 (i) Advertising and marketing expense for the period included a quarterly corporate advertising credit of approximately $1.8 million. (ii) Corporate expense for the period included a reversal of incentive compensation accruals of approximately $4.5 million and other quarterly corporate credits of approximately $1.0 million. 10th period (iii)Other Expenses included the following items: Employee benefit costs 14,160,375 Facility costs (excluding lease expense) 1,229,219 Distribution/transportation costs 12,474,107 Local promotional costs 1,055,953 Miscellaneous 2,427,954 $ 31,347,608 (iv)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 24,591 Employee costs adjustment (447,185 ) Intangible impairment 573,952 Other 85,927 Reorganization expenses Professional fees 4,260,959 Interest income (115,753 ) Debt fee and expense write off 5,300,260 Other (22,534 ) $ 9,660,217 (v)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.0 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF MARCH 8, 2008 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended March 8, 2008 and balances of and period changes in certain of the Company’s accounts as of March 8, 2008, is unaudited. This MOR should be read together and concurrently with the Company’s third quarter 2008 Form 10-Q that was filed with the SEC on April 17, 2008 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR includes certain quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of March 8, 2008 the Company had borrowed $9 million under its $200 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was also utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of March 8, 2008 there were $129.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $52.6 million as of March 8, 2008.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 to the Company’s financial statements included in its Form 10-Q for the third fiscal quarter of 2008 ended March 8, 2008 for additional information.)
